ON Application for Rehearing.
Blanchard, J.
Plaintiff asks a rehearing in this case on the ground that in the opinion of the court handed down no allusion is made to the point urged in oral argument, and in the brief, that the town council of Kentwood did not adopt a budget and levy the tax for 1895 sought to be collected.
*934It is insisted that the record shows conclusively that no budget was adopted, and no tax levied, and that these were essential prerequisites without which no collection of taxes can be had.
It is quite true our opinion omitted discussion of this question, but it was for the reason that plaintiff’s petition contains no allegation of the non-adoption of a budget, and none that the tax was not levied. The matter was not put at issue by the pleadings.
It is a fact that plaintiff offered in evidence the proceedings of the town council of Kentwood for 1895, for the purpose of showing, as stated on the record, “ that there is no law authorizing the collection of this tax.” It was clearly meant by this to show that the town council had taken no action formally levying this tax and directing its collection. This evidenee was received without objection, and it may be contended that this supplied the deficiency of the pleadings referred to. This might be true were it not for the fact that plaintiff distinctly alleges twice in its petition that the tax had been levied.
Having averred that the tax which is attacked for illegality and nullity had been levied, plaintiff can not be heard to shift its position, and either assert or prove there had been no levy.
Rehearing refused.